Citation Nr: 0844516	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-17 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the lumbar spine, 
currently evaluated 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected radiculopathy of the right lower extremity, 
currently evaluated 20 percent disabling.

3.  Entitlement to an effective date earlier than August 13, 
2003 for entitlement to service connection for the lumbar 
spine disability, to include whether clear and unmistakable 
error (CUE) exists in a November 1994 rating decision.

4.  Entitlement to an effective date earlier than January 18, 
2006 for entitlement to service connection for radiculopathy 
of the right lower extremity.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1975 to March 1978.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of November 2004, March 2006 and July 2006 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (the RO).  

Procedural history

The veteran's claim of entitlement to service connection for 
a back disability was initially denied by the RO in an 
October 2001 rating decision.  The veteran did not appeal 
that decision.  

Service connection for degenerative arthritis of the lumbar 
spine was granted in a November 2004 RO rating decision.  A 
noncompensable (zero percent) disability rating was assigned 
effective August 25, 2003.  The veteran filed a notice of 
disagreement as to the disability rating assigned in the 
November 2004 rating decision.  He requested review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the claim and increased the rating assigned for the 
service-connected lumbar spine disability to 30 percent 
disabling in a May 2006 statement of the case (SOC).  The 
veteran indicated his continued dissatisfaction with the 
disability rating assigned in his May 2006 substantive 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].

In March 2006, the RO denied the veteran's claim of 
entitlement to an effective date prior to August 25, 2003 for 
the grant of service connection for the lumbar spine 
disability, to include the issue of CUE in a November 1994 
rating decision.  The veteran perfected an appeal as to that 
decision.  The effective date was later revised to August 13, 
2003.

A July 2006 rating decision granted service connection for 
radiculopathy of the right lower extremity.  A 20 percent 
disability rating was assigned effective January 18, 2006.  
The veteran perfected appeals as to the disability rating and 
effective date assigned.

Additionally-submitted evidence

In June 2007, updated VA outpatient treatment records were 
associated with the claims folder and were not accompanied by 
a written waiver of consideration of such evidence by the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 20.1304 (2008).  A supplemental statement of the case 
(SSOC) was subsequently issued as to the increased rating 
claim for the veteran's service-connected lumbar spine 
disorder in June 2007; the claim for an increased disability 
rating for radiculopathy of the right lower extremity was not 
re-adjudicated.  

The Board wrote to the veteran in October 2008, explained 
that the evidence must be considered by the AOJ with respect 
to the right lower extremity claim unless he wished to waive 
AOJ review of this evidence.  He submitted a waiver of said 
evidence in November 2008.

Matter not on appeal

In a May 2006 DRO decision, the RO granted service connection 
for radiculopathy of the left lower extremity, with a 10 
percent disability rating assigned.  The veteran filed a 
notice of disagreement as to the disability rating assigned 
in May 2006, and a SOC was issued in June 2006.  However, the 
veteran did not perfect an appeal as to the assigned 
disability rating with the timely submission of a substantive 
appeal.  See the veteran's July 2006 substantive appeal, 
which discusses only the earlier effective date claim for the 
lumbar spine disability.  [The disability rating assigned for 
the left lower extremity is currently 20 percent.]  

Accordingly, the left lower extremity disability rating is 
not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is manifested by pain and limitation of motion.

2.  The medical evidence of record indicates that 10 percent 
of the veteran's current back symptomatology existed prior to 
aggravation by the service-connected right knee disability.

3.  The veteran's service-connected right lower extremity 
disability is manifested by no more than moderate decreased 
sensation.

4.  The evidence does not show that the veteran's service-
connected lumbar spine or right lower extremity disabilities 
are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

5.  In an October 2001 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for back 
pain.  The veteran did not appeal.

6.  A claim of to reopen the previously-denied claim of 
entitlement to service connection for a back disability was 
received by VA on August 13, 2003.  Service connection was 
ultimately granted for mild degenerative arthritis of the 
lumbar spine, effective August 13, 2003.

7.  During a VA examination on January 18, 2006, the veteran 
evidenced right lower extremity radiculopathy, which the 
examiner attributed to the veteran's service-connected back 
disability.

8.  In a May 2006 decision, the RO granted service connection 
for radiculopathy of the right lower extremity, assigning an 
effective date of January 18, 2006.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
service-connected lumbar spine disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.310, 4.71a, 
Diagnostic Codes 5003, 5010,  5292 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5242 (2008); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

2.  The criteria for a rating in excess of 20 percent for the 
service-connected radiculopathy of the right lower extremity 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.124a, Diagnostic Code 8520 (2008).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).

4.  The October 2001 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2008).

5.  The criteria for an effective date earlier than August 
13, 2003 for the grant of service connection for the lumbar 
spine disability have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

6.  The criteria for an effective date earlier than January 
18, 2006 for the grant of service connection for 
radiculopathy of the right lower extremity have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for his 
service-connected lumbar spine and left lower extremity 
disorders, as well as earlier effective dates for the grants 
of service connection for these disabilities. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters from the RO 
dated May 10, 2006, June 28, 2006 and June 1, 2007.  [The 
Board acknowledges a November 20, 2003 VCAA letter issued 
after the veteran initially applied for service connection 
for his lumbar spine disability; this letter is not compliant 
with the requirements of the VCAA as to the current issues on 
appeal and will be discussed no further herein.].  These 
letters advised the veteran of the provisions relating to the 
VCAA.  Specifically, the veteran was advised in the letters 
that VA would obtain all evidence kept by the VA and any 
other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records that the he identified.  The May 2006 letter 
specifically indicated that outpatient records from the VA 
Medical Center (VAMC) in Omaha had been associated with the 
claims folder.  Included with the letters were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the letters asked that the veteran complete 
this release so that VA could obtain these records on his 
behalf.  All three letters also informed the veteran that for 
records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  
Additionally the June 2006 letter specifically advised the 
veteran that in order to be assigned an increased disability 
rating the evidence must show that his condition had 
worsened.  See the June 28, 2006 letter at page 5; see also 
the June 1, 2007 letter at page 5.  

In all three letters, the veteran was specifically notified 
to describe or submit any additional evidence which he 
thought would support his claims.  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the May 10, 2006 letter at page 2; the June 28, 
2006 letter at page 1; and the June 1, 2007 letter at page 2.  
This request complies with the "give us everything you've 
got" requirement contained in 38 C.F.R. § 3.159 (b) in that 
the RO informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, elements (1), (2) and (3) are not at issue.  
The veteran was provided notice as to elements (4) and (5), 
degree of disability and effective date, in the June 2006 and 
June 2007 letters, as well as an additional letter from the 
RO dated March 20, 2006.  

The veteran was not provided notice of the VCAA prior to the 
initial adjudication of his claims in November 2004, March 
2006 and July 2006.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, after the veteran was provided with VCAA 
notice through the May 2006, June 2006 and June 2007 VCAA 
letters, his effective date and radiculopathy claims were 
readjudicated in the December 2006 SOC and the lumbar spine 
claim was readjudicated in the June 2007 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  

The Board notes that the radiculopathy and effective date 
claims were not readjudicated after the June 2007 VCAA letter 
was issued.  However, the veteran specifically waived AOJ 
consideration of these claims after receipt of the June 2007 
letter.  He indicated on June 16, 2007 (two weeks after 
issuance of the June 1, 2007 letter) that he had "furnished 
the VA with all evidence" pertinent to his claims.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
increased rating claims on the merits.  Neither the veteran 
or his attorney has pointed to any prejudice resulting from 
the timing of the VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his claims as 
contemplated in the recent Vazquez decision.  However, the 
essential fairness of the adjudication was not affected 
because the veteran had actual knowledge of what was 
necessary to substantiate his claims.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran and his attorney have submitted argument which 
specifically referenced symptoms listed under the Diagnostic 
Codes utilized in rating his claims and made specific 
argument as to how his disabilities had increased in severity 
and the effect that increase had on his employment and daily 
life.  See, e.g., his September 20, 2006 Supplement Remarks 
to VA 9; see also the December 5, 2006 statement of the 
veteran's attorney.  It is therefore clear that the veteran 
was or should have been aware of the applicable schedular 
standards.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) [holding that an appellant's representation by counsel 
"is a factor that must be considered when determining whether 
that appellant has been prejudiced by any notice error"].

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, 22 Vet. App. 128 (2008) [where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].  

The Board notes that the veteran, through his attorney, has 
submitted correspondence which purported to allege that under 
the VCAA VA must notify him of "the existence of negative 
evidence and how to counter this evidence."  
See, e.g., the May 16, 2006 substantive appeal.  
Additionally, the veteran's attorney argues that the July 
2006 rating decision "fails in its obligation to state: (i) 
what evidence is necessary to result in a "moderately 
severe" or "severe" evaluation; (ii) who is responsible 
for obtaining the evidence; and (iii) failing to assist the 
veteran in providing the necessary and [sic] test to prove 
the undefined status of "moderately severe" or "severe."  
See the September 20, 2006 notice of disagreement at pages 
12-13.  However, the United States Court of Appeals for the 
Federal Circuit has specifically found that VCAA notice "may 
be generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim)."  See Wilson v. Mansfield, 506 F.3d 1055 
(Fed. Cir. 2007) at 1062.  

The Court has further stated that since 38 U.S.C.A. § 5103(a) 
"deals only with information and evidence gathering prior to 
the initial adjudication of a claim . . . it would be 
senseless to construe that statute as imposing upon the 
Secretary a legal obligation to rule on the probative value 
of information and evidence presented in connection with a 
claim prior to rendering a decision on the merits itself."  
See Locklear v. Nicholson, 20 Vet.App. 410 at 415 (2006).  
Therefore, the attorney's contentions are meritless.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records, SSA records and VA 
outpatient records.  Additionally, the veteran was provided 
with VA compensation and pension (C&P) examinations in 
December 2003, November 2004 and January 2006.  Addendum 
opinion was provided in April 2006.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his claims.  He 
has been represented by an attorney.  He has not requested a 
personal hearing.  

The Board will therefore proceed to a decision.  

1.  Entitlement to an increased disability rating for a 
service-connected degenerative arthritis of the lumbar spine 
currently evaluated 30 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Rating of disabilities aggravated by service-connected 
disabilities

When aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such as the instant case, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

During the pendency of this appeal, 38 C.F.R. § 3.310(b) 
(2008) was amended effective October 10, 2006 to provide the 
following as to aggravation of nonservice-connected 
disabilities:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury. 
 The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The RO did not provide the veteran with the amended version 
of 38 C.F.R. § 3.310(b).  However, the Board finds that the 
more favorable law is the holding in Allen and that the 
holding in Allen and not the new version of 38 C.F.R. 
§ 3.310(b) applies to this case.  Specifically, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles that must be satisfied 
before aggravation may be conceded and service connection 
granted.  Accordingly, the veteran is not prejudiced by the 
lack of notice of the new version of 38 C.F.R. § 3.310(b).  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].

Change in rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  
The Board can apply only the former regulation to rate the 
disability for periods preceding the effective date of the 
regulatory change.  However, the former rating criteria may 
be applied prospectively, beyond the effective date of the 
new regulation.  See VAOPGCPREC 3-2000.

The veteran has been not been provided with the former 
regulatory criteria for loss of lumbar spine motion 
contemplated in Diagnostic Code 5292.  However, in light of 
the fact that the veteran is receiving the maximum disability 
rating available under the former schedular criteria for 
arthritis and loss of lumbar spine motion 
[40 percent under Diagnostic Code 5292, less 10 percent, the 
determined level of the back disability without aggravation], 
there is no benefit in remanding the claim to provide such 
notice.  Accordingly, there is no prejudice to the veteran in 
the Board adjudicating the claim.  See Bernard, supra.

The schedular criteria

Diagnostic Code 5010 [arthritis due to trauma] specifies that 
traumatic arthritis substantiated by X-ray findings shall be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 [arthritis] specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
In the absence of compensable limitation of motion, a 10 
percent rating may be assigned for arthritis with X-ray 
evidence of involvement of a major joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 (2002) and 5242 (2008).  [For 
the purposes of rating disability from arthritis, VA 
regulations consider the cervical vertebrae a group of minor 
joints, ratable on parity with major joints.  See 38 C.F.R. § 
4.45(f) (2008).  None of these regulations have changed 
during the pendency of this appeal.

(i.)  The former schedular criteria

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided a maximum 40 percent evaluation for severe 
loss of lumbar spine motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

(ii.)  The current schedular criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Codes 5240 [ankylosing spondylitis] and 
5242 [degenerative arthritis of the spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2008).

Analysis

Assignment of diagnostic code

(i.)  The former schedular criteria

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, 
Diagnostic Code 5010, which requires further consideration of 
former Diagnostic Code 5292.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  This

The Board has considered the potential applicability of 
former Diagnostic Code 5293 [intervertebral disc syndrome] to 
rate the veteran's lumbar spine disorder, in light of the 
veteran's service-connected bilateral lower extremity 
radiculopathy.  However, the Board believes that rating the 
veteran under former Diagnostic Code 5293 is inappropriate in 
the instant case.    

In essence, former Diagnostic Code 5293 encompasses 
neurological symptomatology.  In this case, neurological 
symptoms associated with the veteran's service-connected 
lumbar spine disability have been separately rated. As was 
alluded to in the Introduction, radiculopathy of each lower 
extremity has been separately rated 20 percent disabling.  
See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994) [separate disabilities arising from a single 
disease entity are to be rated separately].  

Moreover, the veteran's diagnosis has consistently been 
arthritis of the lumbar spine.  X-ray studies taken during 
the December 2003 VA examination and subsequent VA 
examinations demonstrate the presence of degenerative 
arthritis.
No diagnosis of intervertebral disc syndrome was rendered.  

The medical evidence of record, which will be discussed in 
greater detail below, indicates that the veteran's service-
connected low back disability (minus the separately service-
connected radiculopathy of both lower extremities) manifests 
primarily as back pain and limitation of motion, which is 
compatible with the criteria listed under former Diagnostic 
Code 5292.  All three VA examination reports noted the 
veteran's complaints of severe back pain.  

Therefore, the Board will rate the veteran's service-
connected lumbar spine disability under former Diagnostic 
Code 5292.  Rating under former Diagnostic Code 5293, which 
necessarily would involve consideration of the separately 
rated neurological symptoms, would involve improper 
pyramiding.  See 38 C.F.R. § 4.14 (2008) [the evaluation of 
the same disability under various diagnoses is to be 
avoided]; see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same general rating formula.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2008).  

As explained above, radiculopathy of both lower extremities 
have been separately rated.  See Note (1) to the General 
Rating Formula for Diseases and Injuries of he Spine, quoted 
above.  Nor has the veteran evidenced any incapacitating 
episodes to allow for assignment of an increased disability 
rating under current Diagnostic Code 5243.  Indeed, he 
specifically denied incapacitating episodes during the 
January 2006 VA examination.  

In short, the veteran's service-connected degenerative 
disease of the lumbar spine is most appropriately rated under 
current Diagnostic Code 5242; the General Rating Formula for 
Diseases and Injuries of the Spine will therefore be applied.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2008).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

Factual background

The Board believes that a brief recapitulation of the facts 
will aid in an understanding of its decision.

The veteran filed a claim of entitlement to service 
connection for a back disability secondary to a service-
connected right knee disability in August 2003.  His claim 
was granted in the November 2004 rating decision which forms 
the basis for this appeal; a noncompensable (zero percent) 
disability rating was assigned.  In awarding the veteran's 
claim, the RO noted:

VA examiner has indicated that your nonservice-
connected mild degenerative arthritis of the 
lumbar spine condition was aggravated by your 
service-connected right knee condition.  The 
difference between disability evaluations prior to 
aggravation and after aggravation determines the 
degree of disability subject to service 
connection.  The lumbar back condition before 
aggravation is considered 10 percent disabling 
based on evidence showing you have arthritis with 
pain.  Your service-connected knee condition has 
slightly increased the amount of pain at the end 
points of forward flexion and right lateral 
flexion and there was no increased fatigability or 
weakness.  Following aggravation, the disability 
is 10 percent disabling because there is no 
evidence of limitation of motion or incapacitating 
episodes.  The pre-aggravation percentage is 
always deducted before assigning any service-
connected evaluation less than 100 percent.

In other words, the RO applied the holding in Allen, 
supra, to establish the level of lumbar spine 
disability prior to the onset of aggravation in 
awarding service connection.  The Board will do the 
same.

Analysis

Establishing the disability picture prior to aggravation

The veteran is currently assigned a 30 percent disability 
rating for his service-connected lumbar spine disability.  He 
seeks a higher rating.  

It is uncontroverted that prior to the grant of service 
connection in November 2004, the veteran had a lower back 
disability.  As has been explained above, the Board must 
deduct from the present evaluation the degree of the 
veteran's disability prior to the onset of aggravation.  See 
Allen, supra.

The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). Similarly, the 
veteran's lay opinion is entitled to no weight of probative 
value. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

There is of record competent medical evidence as to the 
matter of the level of disability absent aggravation by the 
service-connected knee disability.  Specifically, a December 
2003 VA examination report demonstrated X-ray evidence of 
arthritis plus a noncompensable loss of lumbar spine motion.  
This amounts to a 10 percent disability rating under 
Diagnostic Code 5003 based on x-ray evidence of arthritis 
without a compensable degree of limitation of motion.  

The Board acknowledges that the December 2003 VA examination 
report was conducted four months after the effective date of 
service connection, August 25, 2003.  However, this is the 
earliest objective medical evidence demonstrating back 
symptomatology.  VA outpatient records dated prior to this 
time concern irrelevant disabilities, and VA earlier joint 
examinations for years past pertain only to the veteran's 
service-connected knee disability.  Accordingly, the December 
2003 examination report will be employed to establish a 
baseline.

In short, the initial pertinent medical evidence in December 
2003 shows x-ray evidence of arthritis and nothing more.  
This is consistent with the prior medical records, which do 
not document any back complaints.  There is no competent 
medical evidence to the contrary.  

Based on the medical evidence, therefore, the Board finds 
that a 10 percent level of disability existed prior to the 
onset of the aggravation.  Accordingly, the Board will 
proceed to rate the veteran's back and then subtract 10 
percent to account for the pre-aggravation level of 
disability.  See Allen, supra.

Schedular rating

(i.)  The former schedular criteria

As noted above, the veteran is currently rated under 
Diagnostic Code 5010  [traumatic arthritis] which requires 
further consideration of former Diagnostic Code 5292 
[limitation of motion, lumbar spine].  Under that code 40 
percent is the maximum rating available.  

As has been explained immediately above, 10 percent must be 
deducted per Allen.  
Thus, the veteran is receiving the maximum disability rating 
available [40 percent,  the maximum available under 
Diagnostic Code 5292, minus 10 percent pre-aggravation = 30 
percent].

(ii.)  The current schedular criteria

With respect to the General Rating Formula for Diseases and 
Injuries of the Spine, a disability rating in excess of 40 
percent may be granted only if ankylosis is present.  
Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury or surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Although the veteran evidences 
a severely decreased range of motion of the low back, the 
medical evidence of record fails to demonstrate the presence 
of any ankylosis, favorable or unfavorable.  Because the 
veteran is able to move his lower back joint, by definition, 
it is not immobile.  Indeed, the January 2006 VA examiner 
specifically noted that thoracolumbar spine ankylosis was not 
shown.  Therefore, ankylosis is not shown.

The objective medical evidence of record thus indicates that 
the disability caused by the veteran's service-connected low 
back disability does not warrant the assignment of a 
disability rating in excess of 40 percent.  Again, 10 percent 
must be deducted per Allen.  A 30 percent rating is therefore 
warranted, and the veteran accordingly is not entitled to an 
increased disability rating under the current schedular 
criteria.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2008).  See DeLuca, supra.  

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Code 5292], consideration of the provisions of 
DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  The medical and other evidence of 
record does not suggest that any loss of function caused by 
pain effectively amounts to immobility of the veteran's 
lumbar spine.   Indeed, range of motion studies performed as 
part of a November 2004 VA examination were essentially 
normal, with associated pain which was specifically described 
as "slight."  Additionally, though pain with motion was 
described by the January 2006 VA examiner as "moderate to 
severe," the veteran was still able to achieve normal range 
of motion.

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  In the instant case, the RO 
assigned a 30 percent disability rating for the service-
connected lumbar spine disability effective January 18, 2006.  
Therefore, the RO has already assigned staged ratings in the 
instant case [zero percent from the date of service 
connection in August 2003; and 30 percent from January 18, 
2006].  The Board will review the medical history on a de 
novo basis in order to determine whether this is correct.  
The Board again observes, as it did in the VCAA discussion, 
that the veteran received Dingess notice via the March 2006 
and June 2007 letters.

Review of the record demonstrates it was not until the most 
recent VA examination, in January 2006, that the veteran 
demonstrated symptomatology which met the criteria for a 30 
percent rating under the former and current schedular 
criteria, specifically severe loss of lumbar spine 
motion/flexion to 30 degrees or less when considering DeLuca 
factors.  Although the veteran was able to achieve almost a 
full range of flexion, it was noted for the first time in the 
medical records that the veteran "exhibited moderate to 
severe pain, [and] severe weakness and fatigue."  

The veteran's attorney argues that the veteran's lumbar spine 
symptomatology "became worse to the point where it is now, 
much earlier, from the summer of 2003."  See  Supplemental 
Remarks to VA Form 9; see also the May 18, 2006 notice of 
disagreement, page 2.  In support of that conclusion, the 
attorney stated:  "[t]he prior C & P annual reviews reflect 
almost mirror images of the veteran's symptoms, medically 
observed condition, and objective test results,"  This is 
manifestly incorrect.  The only pertinent prior evidence 
consisted of the December 2003 and November 2004 VA 
examination reports, which demonstrated X-ray evidence of 
arthritis and slight, if any, loss of lumbar spine motion 
with "slight" increased pain with repetition which would be 
noncompensable [10 percent minus 10 percent for pre-
aggravation level] under both the former and current rating 
criteria.  

The veteran's attorney additionally references a number of VA 
outpatient notes dated from June 2003 to October 2005, which 
note joint pain, the presence of degenerative disease, and 
painful lumbar changes.  However, these documents are in 
conformity with the findings of the December 2003 and 
November 2004 VA examination reports discussed above and 
would not warrant a compensable rating under the former and 
current rating criteria.  It was only during the January 2006 
examination that severe symptoms were identified. 
 
The Board finds it to be particularly significant that the 
veteran and his attorney have not pointed to any range of 
motion studies which would substantiate a disability rating 
in excess of the assigned noncompensable rating prior to 
January 18, 2006.

Contrary to the assertions of the veteran's attorney, a 
noncompensable rating was properly assigned under Diagnostic 
Code 5010-5292 based on X-ray evidence of lumbar arthritis 
and slight loss of motion.

Accordingly, the Board finds that the 30 percent disability 
rating should be assigned from January 18, 2006 and no 
earlier, as it was on that date that it was factually 
ascertainable that an increase in disability occurred.  Cf. 
38 C.F.R. § 3.400(o) (2008).  Prior to that time, a 
noncompensable (zero percent) rating was warranted based on 
X-ray evidence of arthritis and slight loss of lumbar spine 
motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5292 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2008). 

For the sake of brevity, the Board will address the veteran's 
potential entitlement to an extraschedular rating below.

2.  Entitlement to an increased disability rating for 
service-connected radiculopathy of the right lower extremity, 
currently evaluated 20 percent disabling.

Relevant law and regulations

Disability ratings - in general

The law and regulations pertinent to disability ratings in 
general are detailed above.

Specific rating criteria

The veteran's right lower extremity disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 8520 
[sciatic nerve, paralysis of].  

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve.  With complete paralysis, the foot dangles and drops, 
there no active movement possible of muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
When there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy.  
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation, and moderate incomplete paralysis warrants a 
20 percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2008).

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2008).  

Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of 
average or medium quality, amount, scope, range, etc."  See 
Webster's New World Dictionary, Third College Edition (1988), 
871.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2008).

Assignment of diagnostic code

Review of the relevant evidence of record demonstrates that 
the veteran's neurological impairment primarily consists of 
numbness and pain in the right leg.  Such symptomatology is 
congruent with Diagnostic Code 8520, which deals with sciatic 
nerve disability (affecting the lower extremities).  Neither 
the veteran or his attorney has not suggested that another 
diagnostic code be used or would otherwise be more 
appropriate.  

The Board therefore concludes that Diagnostic Code 8520 is 
the most appropriate in rating the veteran's service-
connected left leg sciatica with radiculopathy.

Schedular rating

The veteran's radiculopathy of the right lower extremity is 
rated 20 percent disabling.  As explained in the law and 
regulations section above, such rating is congruent with 
moderate incomplete paralysis.

The veteran is not eligible for an 80 percent rating under 
Diagnostic Code 8520, as there is no evidence of complete 
paralysis of the right leg, and the veteran does not contend 
that there is complete paralysis.  Accordingly, the Board's 
analysis of this claim will focus on whether the veteran's 
radiculopathy of the right lower extremity can be 
characterized as "moderately severe" or worse.  For reasons 
stated immediately below, the Board concludes that the 
criteria for 40 or 60 percent disability ratings under 
Diagnostic Code 8520 have not been met.  

The medical evidence shows that the veteran has complained of 
numbness and pain in the right leg.  During the veteran's 
January 2006 VA spine examination, the veteran evidenced what 
the examiner described as a "moderate" decrease in 
sensation to light touch, pinprick and monofilament 
examination in the right lower extremity, as well as 
decreased deep tendon reflexes and ankle jerks.  These 
"wholly sensory" symptoms, alone, do not allow for 
assignment of more than a "moderate" disability rating as 
detailed in the law and regulations above.

In addition, the extensive medical evidence, consisting of 
numerous VA outpatient reports, show no complaints as to 
numbness and pain in the right lower extremity over the past 
three years.  Indeed, an April 2007 VA outpatient record 
noted that the veteran's right leg was "normal" during a 
neurological examination, and also found the veteran "has no 
sensory deficit which would limit ability to feel 
pain/discomfort."  An additional April 2007 note indicated 
that dorsalis pedis pulse was intact in the right lower 
extremity.  No more significant pathology was complained of 
by the veteran or identified by health care providers.  

The above-described neurological impairment appears to 
involve decreased sensation rather than functional loss.  The 
Board notes that the veteran ambulates with an altered gait; 
however, the January 2006 VA examiner specifically ascribed 
such to the veteran's separately rated lumbar spine 
disability.  

Although it is clear that there is decreased touch and 
sensation in the veteran's right lower extremity, there is no 
evidence of more significant symptoms such as atrophy, muscle 
wasting, tremor and the like.  Moreover, there is no 
indication of any functional loss associated with the right 
lower extremity radiculopathy.  Therefore, contrary to the 
assertions of the veteran's attorney, the medical evidence 
characterizes the disability as no more than "moderate", 
which is precisely the criterion for the assignment of a 20 
percent rating under Diagnostic Code 8716.  
That is, the veteran's current symptoms do not surpass the 
"average" or "medium" range and are best described as 
moderate, thus warranting his current 20 percent rating, but 
no more.  

Accordingly, an increased disability rating is not warranted 
for radiculopathy of the right lower extremity under 
Diagnostic Code 8520. 

Fenderson considerations

In the instant case, the medical evidence, in particular the 
VA examination report and VA outpatient records, shows that 
throughout the appeal period the veteran has not evidenced 
symptomatology warranting an increased disability rating.  
See Fenderson, supra.  It appears that the disability has 
remained relatively stable throughout the period.  

Accordingly, there is no basis for awarding the veteran 
disability rating other than the currently assigned 20 
percent for a radiculopathy of the right lower extremity at 
any time from the date of service connection, January 18, 
2006.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the veteran nor his attorney expressly raised the 
matter of entitlement to an extraschedular rating.  The 
veteran's contentions have been limited to those discussed 
above, i.e., that his disabilities are more severe than is 
reflected by the currently assigned ratings.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the veteran and his attorney have not identified 
any factors which may be considered to be exceptional or 
unusual with respect to the service-connected lumbar spine 
and right lower extremity disabilities, and the Board has 
been similarly unsuccessful.  
The record does not show that the veteran has required 
frequent hospitalizations for his service-connected lumbar 
spine and right lower extremity disabilities.  There is no 
unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria.

In short, the evidence does not support the proposition that 
the veteran's lumbar spine or right lower extremity 
disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
ratings for his service-connected lumbar spine and right 
lower extremity disabilities.  The benefits sought on appeal 
are accordingly denied.  

3.  Entitlement to an effective date earlier than August 13, 
2003 for entitlement to service connection for a lumbar spine 
disorder, to include whether CUE exists in a rating decision 
dated in November 1994. 

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 
38 C.F.R. 
§ 3.157, as in this case, shall be the date of receipt of the 
reopened claim or the date entitlement arose, whichever is 
later.   See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) and (r) (2008).

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).  Prior final 
decisions may be reopened if new and material evidence is 
received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).   

A final decision may also be subject to revision on the basis 
of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 
3.104(a) (2008).

CUE

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)].

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom.  
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  An 
allegation of CUE must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated. In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
In order to show that CUE occurred the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  See 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Factual background

In an October 2001 decision, the RO denied the veteran's 
claim of entitlement to service connection for back pain.  
The veteran was sent a letter dated October 29, 2001 
informing him of that decision and of his appellate rights.  
The veteran did not appeal that decision, and it therefore 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  

The veteran filed a claim to reopen his previously-denied 
claim for entitlement to service connection for back 
disability in August 2003.  The claim was received at the 
Wichita RO on August 13, 2003 and the Lincoln RO on August 
25, 2003.  
A February 2004 rating decision determined that new and 
material evidence had not been submitted which was sufficient 
to reopen the previously-denied claim.  The veteran initiated 
an appeal and requested de novo review by a Decision Review 
Officer (DRO).  A  November 2004 DRO decision granted 
entitlement to service connection for mild degenerative 
arthritis of the lumbar spine, effective August 25, 2003.  
The effective date was later revised to August 13, 2003.

As has been discussed in the Introduction, the current appeal 
arises from the veteran's disagreement with the effective 
date assigned.

Analysis

The RO has established August 13, 2003 as the effective date 
of service connection for the back disability.  This was the 
date of the veteran's claim to reopen.  
See 38 C.F.R. §§ 3.155, 3.400(r) (2008).  

The CUE claim

In essence, the veteran, through his attorney, argues that in 
May 1994 he filed a claim for entitlement to service 
connection for a back disability, which the RO failed to 
adjudicate in a November 1994 decision.  He therefore 
contends that the November 1994 decision be voided on the 
basis of alleged CUE.  See the April 1, 2006 notice of 
disagreement.  

Specifically, the veteran contends that  there was a pending 
unadjudicated claim of entitlement to service connection for 
a back disability contained in his filing for an increased 
disability rating for his service-connected right knee 
disability in May 1994.  

Review of the May 1994 submission from the veteran indicates 
that he did mention he was being treated for back problems.  
There is, however, no indication that he sought service 
connection for a back disability.  VA's statutory duty to 
assist means that VA must liberally read all documents 
submitted to include all issues presented. See Verdon v. 
Brown, 8 Vet. App. 529, 533 (1996); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  However, in Brannon v. West, 12 Vet. 
App. 32 (1998), the Court observed that while the Board must 
interpret a claimant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
claimant.   
So it is with respect to the May 1994 increased rating claim.

However, even if the notation regarding his back did 
constitute a claim for service conection for a back 
disability [and as explained immediately above, the Board 
finds that this is not the case], such claim would still have 
been denied via the November 1994 rating decision.  The 
United States Court of Appeals for the Federal Circuit has 
held that if the record shows the existence of an 
unadjudicated claim, raised along with an adjudicated claim, 
and the RO's decision acts (favorably or unfavorably) on one 
of the claims but fails to specifically address the other 
claim, the second claim is deemed denied, and the appeal 
period begins to run.  
See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  

Accordingly, any pending informal claim of entitlement to 
service connection for a back disability was deemed denied in 
the November 1994 rating decision.  Because a timely appeal 
was not filed, the veteran's only recourse is to file a CUE 
claim.  Id.; see also Andrews v. Nicholson, 421 F.3d 1278 
(Fed. Cir. 2005).  However, the veteran, who is represented 
by counsel, has presented no other argument as to CUE in the 
November 1994 rating decision.  See the April 1, 2006 notice 
of disagreement and the July 17, 2006 substantive appeal.

In short, the veteran has presented one argument as to CUE, 
failure to adjudicate the alleged May 1994 claim of 
entitlement to service connection for a back disability, 
which has been specifically addressed and rejected by the 
Board as detailed above.  Neither he or his counsel have pled 
with any degree of specificity any error of law or fact that 
allegedly occurred in connection with the November 1994 RO 
rating decision  See Andre v. West, 14 Vet. App. 7, 10 
(2000).  The Board finds, therefore, that the veteran has 
failed to raise a valid claim of CUE.  The November 1994 
rating decision remains final.

The effective date

The Board will now move on to a discussion of the veteran's 
entitlement to an earlier effective date for service 
connection for his back disability, minus the CUE contention 
addressed above.

In essence, the veteran through counsel contends that he 
filed a claim for service connection for the back disability 
in May 1994 which was unacted upon by the RO. 
This has been addressed above: first, the Board finds that no 
such service connection claim was in fact filed; and second, 
as discussed above the Federal Circuit has held that if such 
claim in fact had been filed it was dealt with via the 
unappealed November 1994 RO decision.

In any event, the November 1994 rating decision is not the 
most recent final disallowance of service connection for the 
back disability.  As detailed in the factual background 
above, the most recent unappealed and therefore final denial 
of service connection for a back disability was in October 
2001.  The record reflects that following the October 2001 RO 
decision, a reopened claim for service connection for a back 
disability was received at the Wichita RO on August 13, 2003.  
This is the effective date which has been assigned.  

The Board's inquiry is thus limited to identifying whether a 
request to reopen the previously-denied claim of entitlement 
to service connection for a back disability was filed after 
October 29, 2001, the date of the last final RO decision as 
to the issue of the veteran's entitlement to service 
connection for a back disability, but before the current 
effective date of the award in question, August 13, 2003.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
[the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].  

After a careful review of the record, the Board has not 
identified any communication or medical report which could be 
reasonably interpreted as a claim to reopen prior to the 
August 13, 2003 informal claim.  Of record is a request to 
the veteran's bank to provide an updated address for direct 
deposit purposes, which is obviously irrelevant.  

Additionally, the record contains notice that the veteran was 
hospitalized for substance abuse treatment and psychiatric 
problems in July 2002, cellulitis in February 2003, 
gastrointestinal problems in May 2003 and alcohol withdrawal 
and status post angioplasty in June 2003, and outpatient 
records from the Omaha VAMC concerning the same were 
associated with the claims folder on June 30, 2003.  Under 38 
C.F.R. § 3.157, the date of a record from a VA facility may 
be accepted as an "informal claim."  However, there is no 
mention of a back disability among these records.

The above-cited correspondence cannot be by any stretch of 
the imagination be construed as an attempt to reopen his 
previously denied claim of entitlement to service connection 
for a back disability.  The veteran himself has not 
identified any earlier filed claim to reopen.  

The veteran's attorney points to the November 2004 DRO 
decision which granted service connection for the lumbar 
spine disability, which noted "On March 8, 2003 we received 
your claim to reopen this issue."  See the May 2007 
Substantive Appeal, page 7.  This was obviously an error on 
the RO's part, as the title page of the same document relates 
that the veteran's claim to reopen was received on August 13, 
2003, and as detailed above no correspondence dated prior to 
this time can be reasonably interpreted as a claim to reopen.  
To the extent that the attorney is somehow relying on a 
typographical error to secure an earlier effective date, the 
Board rejects this notion.

Therefore, the earliest effective date available by law is 
August 13, 2003, which is the date the veteran filed a claim 
to reopen his previously denied claim of service connection 
for a back disability.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that it is unfair to 
deny an earlier effective date for the grant of service 
connection for a back disability since he evidenced a back 
disability prior to this time.  However, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has 
decided this case based on its application of this law to the 
pertinent facts.

In summary, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that August 13, 2003 is the earliest effective date 
assignable for service connection for the back disability as 
a matter of law.  See 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008); see also Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The benefit sought on appeal is accordingly 
denied.

4.  Entitlement to an effective date earlier than January 18, 
2006 for entitlement to service connection for radiculopathy 
of the right lower extremity.

Relevant law and regulations

The law and regulations pertaining to effective dates are 
detailed above and need not be repeated for the sake of 
brevity.



Analysis

The veteran seeks entitlement to an effective date earlier 
than the currently assigned January 18, 2006.  That date was 
assigned based on a VA medical examination of that date in 
which the radiculopathy of the veteran's lower extremities 
was associated with his service-connected back disability.

The veteran's right lower extremity radiculopathy has been 
service-connected as secondary to the veteran's service-
connected lumbar spine disorder.  The veteran's attorney 
argues that the proper effective date for the grant of 
service connection for radiculopathy should be the same as 
for the service-connected lumbar spine disorder.  He argues 
that since radiculopathy has been established as secondary to 
the spine, "the existence of one is more likely than not the 
existence of the other," and the effective dates should 
therefore be the same.  See the September 20, 2006 notice of 
disagreement.  This contention has been specifically rejected 
by the Court.  In Ellington v. Nicholson, 22 Vet. App. 141 
(2007), the Court held that an effective date assigned for a 
secondarily service-connected disability does not relate back 
to the filing date of a prior claim for the antecedent 
disability.  The Court further held that the effective date 
for a secondarily service-connected condition is based solely 
on the date VA received the claim for secondary service 
connection.   

The veteran in fact did not file a claim, informal or formal, 
for entitlement to service connection for a disability of the 
right lower extremity.  Instead, the RO granted service 
connection for radiculopathy of the right lower extremity and 
assigned an effective date of January 18, 2006, based on the 
VA examination report of the same date establishing a medical 
nexus relationship between such and the veteran's service-
connected back disability.  

Accordingly, the resolution of this claim will therefore be 
based on a determination as to when entitlement arose.  The 
Board has already discussed above that the proper effective 
date for service connection for the lower back disability is 
August 13, 2003.  Therefore, the date "entitlement arose" 
for the secondarily service connected right lower extremity 
disability can be no earlier than August 13, 2003.

The veteran's attorney highlights numerous VA outpatient 
records prior to the January 18, 2006 VA examination report 
in which the veteran made complaints of radiating pain in the 
lower extremities.  Even assuming that a diagnosis of 
radiculopathy was present at these times, which does not 
appear to be the case, a medical nexus opinion is still 
required to establish secondary service connection. None of 
the medical reports referred to by the veteran's attorney 
provides the necessary medical opinion to establish secondary 
service connection.  
The necessary medical opinion was not of record until the 
January 18, 2006 VA examination.  This is the date that 
entitlement arose.

Accordingly, the Board finds that the current effective date 
of January 18, 2006 is the earliest effective date assignable 
for service connection for radiculopathy of the right lower 
extremity as a matter of law.

As with the low back disability, the veteran appears to be 
raising an argument couched in equity, in that he contends 
that he evidenced radiculopathy before service connection was 
awarded for such, and he should be compensated therefore.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey, supra.  
The Board has decided this case based on its application of 
this law to the pertinent facts.

In summary, based on the evidence of record, the Board finds 
that January 18, 2006 is the earliest effective date 
assignable for service connection for radiculopathy of the 
right lower extremity as a matter of law.  See 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected degenerative arthritis of the lumbar spine with 
multi-level disc bulging is denied.

Entitlement to an increased disability rating for service-
connected radiculopathy of the right lower extremity is 
denied.

Entitlement to an effective date earlier than August 13, 2003 
for the award of service connection for degenerative 
arthritis of the lumbar spine is denied.

Entitlement to an effective date earlier than January 18, 
2006 for the award of service connection for radiculopathy of 
the right lower extremity is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


